An examination of the record in the light of the motion for rehearing leaves us of the opinion that the former decision was correct.
The point raised in the motion is that the testimony of the sheriff identifying the bottle of whisky which was produced upon the trial as the one which he had received from the appellant was improperly received. We think the matter was properly disposed of in the original opinion. See McDonough v. State, 118 Tex.Crim. Rep., 39 S.W.2d 886; Kelly v. State, 102 Tex.Crim. Rep., 278 S.W. 449.
The motion is overruled.
Overruled.